                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

SABAL TRAIL TRANSMISSION, LLC,

       Plaintiff,

v.                                                 CIVIL ACTION FILE NO.
                                                   4:16-cv-00113-CDL
5.12 ACRES OF LAND, MORE OR LESS,
IN MITCHELL COUNTY, GEORGIA,

and

JAMES EDWIN BELL, II; ROBERT
ADAMS BELL; JIM H. ANDREWS,
GEORGIA DEPARTMENT OF REVENUE
and MITCHELL COUNTY,

       Defendants.


             ORDER FOR RELEASE AND RETURN OF SECURITY BOND

       Plaintiff Sabal Trail Transmission, LLC (“Sabal Trail”) has filed a Motion for Release

and Return of Security Bond (the “Motion”) in this case. The Court having considered the

Motion and for good cause shown,

       IT IS HEREBY ORDERED that the Motion is GRANTED. The security bond posted

in this case is hereby released, and the Court directs the Clerk of the Court to return the original

security bond to counsel for Sabal Trail at the following address: Andrew S. Koelz, Hunton

Andrews Kurth LLP, Bank of America Plaza, Suite 4100, 600 Peachtree Street, N.E., Atlanta,

GA 30308-2216.

       IT IS SO ORDERED, this 19th day of November, 2018.


                                                     S/Clay D. Land
                                                     CLAY D. LAND
                                                     CHIEF U.S. DISTRICT COURT JUDGE
                                                     MIDDLE DISTRICT OF GEORGIA
